DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/011,035 filed 03 September 2020. Claims 1-12 pending. This notice of allowance merely addresses an issue with the Application Data Sheet regarding the foreign priority. See Priority below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, it is noted that the Application Data Sheet (ADS) filed 03 September 2020 incorrectly indicates that the foreign priority to application number 10-2019-015005 was filed 12 December, 2019. The document was actually filed 02 December 2019. The ADS must be updated to reflect the proper document date. 

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A method for controlling engagement of an engine clutch in a hybrid electric vehicle, the method comprising: determining whether or not driving of the hybrid electric vehicle using power of a motor and power of an engine is required during driving using the power of the motor alone; determining whether or not at least one of two or more conditions for execution of a synchronization engagement control of the engine clutch is satisfied, when driving of the hybrid electric vehicle using the power of the motor and the power of the engine is required; executing the synchronization engagement control, when the at least one of the two or 
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the method requires an engine clutch of a hybrid system that acts depending on whether there is a determination of a hybrid, engine only or motor only mode. Further, there must be synchronization engagement or launch slip engagement control depending on how many conditions are satisfied. These specific features, in combination with the remaining limitations, are not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2015/0151732 discloses an engine clutch control system for a hybrid vehicle. However, the reference fails to teach or render obvious slip control.
2019/0054921 teaches a control system of a hybrid vehicle with synchronization control, but fails to teach or render obvious slip control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659